internal_revenue_service number release date index number ----------------------- ------------------------------------------------------------ ----------------------------- -------------------------------------------- ----------------------------------- ----------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-111385-05 date july ------------------------------ ----------------------------------------------- -------------------------- --------------------------------- ---------------------------- ----------------------------------- ---------------------------------------------------- -------------------------- -------------------------- ---------------------- legend legend grantor_trust company child child child child date v x dear -------------------------------------- grandchild spouse date date year year u w y z state ----------------------------------------- -------------------------- --------------------------------- --------------------------- --------- ------------------------- ---------------- ------- ------- -------- ----------- this letter is in response to a letter dated date and subsequent correspondence from your authorized representative requesting rulings concerning the federal income and generation-skipping_transfer_tax consequences of a court- approved settlement agreement among the beneficiaries of trust plr-111385-05 the facts and representations submitted are summarized as follows grantor created an inter_vivos irrevocable_trust trust on date prior to date for the benefit of grantor’s four children child child child and child their spouses and issue trust was funded on same date with u shares of common_stock of company there have been no modifications or amendments to trust no additions actual or constructive have been made to trust subsequent to year under the terms of trust prior to date which date has passed the entire net_income of trust is to be distributed to charitable organizations to be selected by the trustees in their uncontrolled discretion after date the trustees are to distribute in their absolute discretion from time to time such amounts of trust income and corpus to and among child child child and child their spouses and their issue as the trustees deem to be in the beneficiary’s best interests trust is to terminate upon the death of the last to die of child child child and child and eleven named grandchildren of grantor one of which is grandchild on termination the trust corpus is to be divided into as many equal shares as there are children of child child child and child then living or children of child child child and child who died leaving issue then living the trustees are to distribute one share outright to each child of child and then living and one share to the issue of a deceased child of child and per stirpes commencing in year an ongoing controversy has been presented regarding whether grandchild is in fact an issue of child and thus whether she and her issue are beneficiaries of trust the controversy has resulted in protracted litigation between grandchild and the other beneficiaries of trust who have challenged grandchild ‘s status as a_trust beneficiary to date each of grantor’s grandchildren except grandchild has received partial distributions of cash and common_stock of company the trustees excluded grandchild from any partial distributions because of the ongoing controversy regarding grandchild’s status as a_trust beneficiary distributions have not been made to any member of a generation below that of grandchild after extensive settlement discussions between counsel for decedent’s grandchildren counsel for grandchild and a guardian ad litem that was appointed for grandchild’s minor and unborn issue the settling parties an agreement settlement agreement was reached resolving the controversy a proceeding was instituted in state superior court requesting the entry of a judgment confirming the authority of the guardian ad litem for grandchild’s minors and unborn issue to participate in the settlement agreement approving the settlement as plr-111385-05 provided in the settlement agreement and directing that it is binding on all parties interested or potentially interested in trust in connection with this proceeding the guardian ad litem filed a report concluding that the settlement agreement was in the best interest of grandchild’s minor and unborn issue on date the state superior court entered a judgment confirming the authority of the guardian ad litem to represent grandchild’s minor and unborn issue approving the settlement as provided in the settlement agreement and directing that the settlement agreement is binding on all parties interested or potentially interested in trust subject_to the receipt of a private_letter_ruling from the internal_revenue_service confirming that the implementation of the settlement agreement will not negatively affect the exempt status of trust for purposes of the generation-skipping_transfer_tax under the terms of the settlement agreement the trustees are to distribute outright to grandchild cash in the amount of dollar_figurev in addition w shares of common_stock in company valued at dollar_figurex is to be distributed to grandchild and a_trust established for the benefit of grandchild’s minor and unborn issue of the w shares of company stock to be distributed y shares valued at dollar_figurez are to be distributed to a_trust established for the benefit of grandchild’s issue under the terms of this trust in general the trustees are to distribute in their absolute discretion from time to time such amounts of trust income and corpus to and among grandchild’s issue as the trustees deem to be in the beneficiary’s best interest the trust is to terminate upon the death of the last to survive of child child child and child and the eleven named grandchildren of grantor that are designated as measuring lives for trust including grandchild on termination the trust corpus is to be distributed outright to grandchild’s issue per stirpes the balance of the company shares will be distributed outright to grandchild further under the terms of the settlement agreement grandchild and the guardian ad litem on behalf of grandchild’s minor and unborn issue waive relinquish and renounce any further interest in trust the trustees of trust have requested the following rulings the implementation of the settlement agreement will not result in the loss of trust’s exempt status for generation-skipping_transfer_tax purposes the implementation of the settlement agreement will not cause trust to realize any capital_gain and the stock to be distributed under the settlement agreement will carry over its basis for income_tax purposes ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax plr-111385-05 is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specified otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 bona_fide issue regarding the administration of a_trust or the construction of the terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties' assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes represented that no additions actual or constructive have been made to trust since its creation consequently based on these representations trust is currently exempt from gst tax sec_26_2601-1 provides that a court-approved settlement of a in this case trust was created and irrevocable before date it is in the present case a bona_fide issue has been presented regarding the status of grandchild and her issue as beneficiaries of trust the issue has been the subject of protracted litigation the settlement agreement is the product of arm’s length negotiation between the parties to the agreement including negotiation between grandchild and the guardian ad litem appointed for her minor and unborn issue the settlement agreement represents a compromise between the positions of the parties and reflects the parties’ assessments of the relative strengths of their position finally the settlement agreement had been approved by the appropriate local court accordingly we conclude that the implementation of the settlement agreement will not cause trust to lose exempt status for gst tax purposes ruling_request plr-111385-05 sec_61 provides generally that except as otherwise provided by law gross sec_1001 provides that gain from the sale_or_other_disposition of property income includes all income from whatever source derived including gains derived from dealings in property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations generally provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained bequest devise or inheritance sec_102 excludes from gross_income the value of property acquired by gift in 305_us_188 the supreme court held that that an amount distributed pursuant to a compromise_agreement settling an individual’s claim as an heir constituted property acquired by inheritance that was exempt from income_taxation under the predecessor of sec_102 the court reasoned that s o far as the will became effective under the agreement it was because of the heirs' consent and release and in consideration of the distribution they received by reason of their being heirs u s pincite however proceeds received pursuant to an agreement between estate beneficiaries as to how funds should be distributed notwithstanding the terms of a controlling document as opposed to a compromise of their claims against the estate are not exempted from tax by sec_102 such payments would be received by virtue of being a party to the agreement not by virtue of being an heir to the estate see 314_f2d_79 9th cir in this case the status of grandchild and grandchild’s issue as eligible trust beneficiaries has been a bona_fide and ongoing issue in the construction and administration of the trust the terms of the settlement agreement and proposed distribution to grandchild and the trust for grandchild’s issue reflect the relative merits of the claims made by the settling parties and do not result in modification of any beneficial interests in the trust to date all beneficiaries of equal degree of descent from the grantor except grandchild have received distributions from the trust grandchild and grandchild’s issue will receive distributions from the trust under the settlement agreement because of grandchild’s status as an issue of child in accordance with the trust’s provisions and consistent with lyeth v hoey supra by gift bequest devise or inheritance rather than by purchase or exchange therefore implementation of the settlement agreement including the proposed plr-111385-05 distributions of cash and stock to grandchild and to the trust for the benefit of grandchild’s issue will not result in the realization of taxable_income by any party to the settlement agreement including the trust trustees of trust grandchild the trust for grandchild’s issue or the other trust beneficiaries accordingly we conclude that the implementation of the settlement agreement will not cause the trust to realize any capital_gain therefore the stock to be distributed in accordance therewith will carry over the basis for income_tax purposes at which the shares are currently held by the trust grandchild and the trust for grandchild’s issue will receive the stock at the basis for income_tax purposes at which the shares are currently held by the trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative each ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george l masnik chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
